TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00607-CV



                                  David Thompson, Appellant

                                                 v.

                                   Melissa Banning, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             NO. 260390, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant David Thompson and appellee Melissa Banning have filed a joint motion

to dismiss the appeal, stating that they have settled their dispute. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a).




                                              David Puryear, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Dismissed on Joint Motion

Filed: November 4, 2004